Citation Nr: 1017688	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a herniated nucleus pulposis, L5-S1, with 
radiculopathy extending to the left lower extremity, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a left knee 
disorder to include as secondary to service-connected 
disability.  

3.  Entitlement to a total disability rating based on 
unemployability based on service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from March 1958 to 
March 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Regional Office (RO) rating decision 
of February 2005.  The appellant presented testimony before 
the Board in August 2007; a transcript of that hearing was 
produced and has been included in the claims folder for 
review.  

In December 2007, the Board issued a decision on the merits 
of the appellant's claim.  The Board found that the medical 
evidence did not support the appellant's claim for the 
assignment of an evaluation in excess of 20 percent.  The 
appellant was notified of that action and he subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims, hereinafter the Court.  While before the Court, the 
VA and the appellant's representative submitted a Joint 
Motion for Remand.  The Court reviewed the Joint Motion and 
ultimately decided to vacate the Board's December 2007 and 
remanded the claim to the Board for additional action.

In June 2009, the Board remanded this claim to the RO for 
additional development.  The claim has been returned to the 
Board and is ready for further review.  

The Board is also satisfied that there was substantial 
compliance with its remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  In this regard, the Veteran was sent VCAA 
notice, he was requested to send information regarding recent 
treatment and he was examined by VA as mandated by the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

1.  In August 2007, before the Board promulgated a decision, 
the Veteran testified before the undersigned and requested to 
withdraw his appeal for service connection for a left knee 
disorder.

2.  The Veteran's service connected low back disorder has not 
been shown to have resulted in forward flexion of the 
thoracoloumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine and has not been 
shown to cause incapacitating episodes having a total 
duration of at least six weeks during the past 12 months; 
neither is there a showing of neurological findings 
attributable to the lumbar spine disorder.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to service 
connection for a left knee disorder have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).  

2.  The criteria for a rating in excess of 20 percent for 
post-operative residuals of a herniated nucleus pulposis, L5-
S1, with radiculopathy extending to the left lower extremity, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Left Knee Disorder

In August 2007, before the Board promulgated a decision, the 
Veteran testified before the undersigned and requested to 
withdraw his appeal for service connection for a left knee 
disorder.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 38 
C.F.R. § 20.202 (the Board may dismiss any appeal which fails 
to allege specific error or fact of law in the determination 
being appealed).  A substantive appeal may be withdrawn as to 
any or all issues at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal 
may be made by the appellant or by his or her authorized 
representative, and unless done on the record at a hearing, 
it must be in writing.  38 C.F.R. § 20.204(a).

The August 2007 request to withdraw the Veteran's appeal was 
submitted before the Board promulgated a decision.  38 C.F.R. 
§ 20.204(a), (b)(3).  It was offered at his hearing before 
the Board.  38 C.F.R. § 20.204(a).  Consequently, there 
remain no allegations of error of fact or law for appellate 
consideration in the appeal of that issue.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.

VCAA

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120- 
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal. 
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Any error related to this element is harmless.

For an increased compensation claim, the Veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated and remanded by, Vazquez-Flores v. 
Shinseki, --- F.3d ----, 2009 WL 2835434 (Fed. Cir. Sep 04, 
2009).  Recently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific, i.e., it need not notify the Veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require "daily life" evidence for proper claim adjudication. 
Vazquez-Flores v. Shinseki, --- F.3d ----, 2009 WL 2835434 
(Fed. Cir. Sep 04, 2009).  Thus, any error related to the 
aforementioned is harmless.

Prior to initial adjudication of the Veteran's claim, letter 
a letter dated in July 2004 was sent to the Veteran which 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letter advised the Veteran of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claim, and advised to send any medical reports that he had.  
He was also told that it was ultimately his responsibility to 
support the claim with appropriate evidence.  Letters were 
also sent in May 2005 and August 2009 and in addition, the 
Veteran was provided notice concerning the assignment of 
disability ratings and effective dates in August 2009.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
private medical records are in the file.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  

The RO provided the Veteran appropriate VA examinations in 
December 2004 and in December 2009.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disability 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The Board finds 
the examination reports to be comprehensive and sufficient in 
assessing the severity of the Veteran's disability.  In this 
regard, it is noted that the examiners reviewed the Veteran's 
medical records prior to each examination, and provided a 
summary of the relevant findings therein.  The findings 
rendered by the examiners are supported by objective and 
clinical findings.  The Board, therefore, concludes that the 
examination reports are adequate upon which to base the 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Evaluation for Post-operative Residuals of a 
Herniated Nucleus Pulposis, L5-S1, with Radiculopathy 
Extending to the Left Lower Extremity

The Veteran seeks entitlement to an increased rating for 
post-operative residuals of a herniated nucleus pulposis, L5-
S1, with radiculopathy extending to the left lower extremity, 
currently evaluated as 20 percent disabling.  His claim was 
filed in June 2004.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Spinal disabilities are evaluated under the general rating 
formula for diseases and injuries of the spine.  To be 
entitled to the next higher 40 percent evaluation, under that 
general rating formula, the evidence must show forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain; 
Diagnostic Code 5238 for spinal stenosis; Diagnostic Code 
5242 for degenerative arthritis; and, Diagnostic Code 5243 
for intervertebral disc syndrome.  Throughout the rating 
period on appeal the Veteran has been assigned a 20 percent 
evaluation under DC 5242.  A higher 50 percent rating 
requires a showing of unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating requires 
unfavorable ankylosis of the entire spine.  The Board finds 
no support for a rating higher than 20 percent rating under 
Diagnostic Code 5242 based on the orthopedic manifestations 
of the Veteran's low back disability.  

The criteria further provides that intervertebral disc 
syndrome (preoperatively or postoperatively) will be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(2009) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009), for rating sciatic neuropathy, a 
10 percent rating is warranted when the impairment is mild, 
20 percent when moderate, 40 percent when moderately severe, 
60 percent when severe with marked atrophy, and 80 percent 
when there is complete paralysis when the foot dangles and 
drops, no active movement is possible of muscle below the 
knee, flexion of the knee is weakened or (very rarely) lost.

Ankylosis is the "immobility and consolidation of a joint due 
to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, and substantiated by X-ray findings, is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
X-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion. Generally, when documented by X-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted when there is X-ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The lumbar spine is considered a major 
joint.  38 C.F.R. § 4.45(f).  The Veteran is receiving the 
highest available rating for his back disability under 
Diagnostic Codes 5010 and 5003. 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the  
Board's analysis below will focus specifically on what  
evidence is needed to substantiate the claim and what the  
evidence in the claims file shows, or fails to show, with  
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  
App. 122, 128-30 (2000).  

The Veteran seeks an increased evaluation for his low back 
disorder.  The Veteran underwent a VA examination of his 
spine in December 2004.  Prior to the physical examination, 
the Veteran complained of pain radiating down to his left 
lower extremity.  He told the doctor that he had taken "pain 
killers" and tried physical therapy.  He also said that he 
was receiving epidural steroid injections for pain relief and 
comfort.  Additionally, the Veteran stated that when he has 
flare-ups of pain, he was functionally impaired.  He did not 
walk with the aid of cane and did not use a back brace.  It 
was further noted that the Veteran could perform "all normal 
daily activities" without limitations.

On examination, the doctor notes that the Veteran's sensation 
to touch was slightly diminished in the S1 distribution.  
Otherwise, the left lower extremity was normal.  The lower 
back showed no tenderness to palpation and no cutaneous 
disorders were reported.  Pain was observed particularly when 
the back was flexed and extended.  Lumbar spine range of 
motion measures were: Flexion--70 degrees; Extension--10 
degrees; Right & Left Lateral Flexion--20 degrees; and Right 
& Left Lateral Rotation--30 degrees.  The Veteran reported 
that when he had flare-ups he could not move at all.  

The Veteran did not have any postural abnormalities and no 
kyphosis or scoliosis when standing.  He was further found 
not to have motor atrophy and 5/5 strength in all lower 
extremity myotomes.  Ankle jerk reflexes were not produced 
and straight leg raises elicited pain in the lower back and 
buttock.  

X-ray films of the lower back showed degenerative changes in 
the lumbar spine at T12-L1, L1-2, and L5-S1.  The Veteran had 
normal sagital and coronal alignment. No fractures, 
dislocations, or other abnormalities were observed.

In conjunction with his claim, the Veteran's private medical 
treatment records dated from 1994 to 2009 were obtained.  
These records do show that the Veteran has received extensive 
treatment for back pain.  (See records from Reedsburg 
Physicians Group, Advanced Pain Centers, Weiss Memorial 
Hospital and the University of Chicago Spine Center).   These 
records indicate that over the years the Veteran has 
complained of pain and limitation of motion.  As a result of 
those complaints, the Veteran has undergone physical therapy.  
He has been prescribed medications.  Finally, he has been 
given injections to help with the pain.  

The record shows that in 2008 the Veteran suffered a stroke 
with resultant right hemiparesis and aphasia.  In a September 
2009 statement his wife reported that the Veteran was in a 
wheel chair and paralyzed due to a stroke.  

The Veteran was examined by VA in December 2009.  It was 
noted that he had had a CVA in 2007 and arrived in 
wheelchair.  As he was unable to provide a history, it was 
provided by his wife and son.  He was reported to complain of 
low back pain and right leg pain.  It was noted that the pain 
was radiating into the right leg.  It was noted that the 
Veteran was sedated and could barely follow commands.  
Examination showed no muscle spasms and a well healed 
lumbosacral incision.  Range of motion could not be tested 
either sitting or standing.  Straight leg raising was 
negative.  DTRs at the knee on the left was 2+ and on the 
left ankle was 1+.  DTRs at the right knee and ankle were 3+ 
and equal.  The examiner stated that no meaningful sensory 
examination could be carried out due the Veteran's inability 
to cooperate in any meaningful way.  He also stated that 
Deluca criteria could not be carried out due to the Veteran's 
medical condition and inability to cooperate.  The impression 
was, lumbar spinal stenosis.  

The examiner stated that the Veteran had right hemiparesis 
and was previously treated for L5-S1 disc pathology and left 
radiculopathy.  His wife and son report that he has right leg 
pain (radiculopathy).  The examiner stated that the Veteran 
had upper motor neuron of the right lower extremity secondary 
to the CVA.  He stated that these findings would predominate 
over/mask any right lower extremity change changes which may 
or may not be caused by right lower extremity radiculopathy.  
He stated that even though the initial radiculopathy was left 
sided, it would not be uncommon to develop a radiculopathy of 
the contralateral extremity as the degenerative condition of 
the lumbosacral spine processes.  It was pointed out that an 
alternative but less likely explanation would be that the 
Veteran still has left sided pain and the Veteran's wife and 
son are mistaken.  The examiner reported that no meaningful 
examination could be carried out due to the Veteran's medical 
condition.  He stated that it is at least as likely as not 
that the Veteran's range of motion of the lumbar spine has 
further deteriorated but the degree to which it is further 
compromised cannot be addressed without resorting to 
speculation.  The examiner note that the nerve root 
involvement is L5-S1 on the right and peripheral nerve 
involvement was the sciatic nerve on the right manifested by 
leg pain.  He said that right leg weakness is largely due to 
the CVA and the spine condition may or may not contribute to 
right leg weakness.  He said the Veteran has weakness of the 
left lower extremity, but that it could not be determined if 
this represented deconditioning or residuals of a left lower 
extremity radiculopathy.  The examiner stated that there have 
been no periods of incapacitation related to any 
intervertebral disc syndrome in the past 12 months and that 
the Veteran is incapacitated due to the CVA which is entirely 
unrelated to the lumbosacral spine condition.  

The Veteran's lumbar spine disability is shown to be 
manifested by subjective complaints of pain causing a 
reduction in physical activity; objective evidence of 
limitation of flexion to 70 degrees secondary to pain when 
measureable.  These medical findings do not support the 
criteria for a rating higher than 20 percent under the 
General Rating Formula for the Spine, as forward flexion is 
not 30 degrees or less nor is there any ankylosis shown in 
the lumbar spine at any time during the appeal period.  

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Code 5240 is not for 
application.  38 C.F.R. Part 4 (2009).  Since the Veteran has 
not been diagnosed as having favorable ankylosis of the 
spine, or fusion of the lumbar segments, then Diagnostic Code 
5241 is also not for application.  Id.  With respect to 
Diagnostic Code 5235, it too is not for application because 
the Veteran did not fracture any of his vertebras.  38 C.F.R. 
Part 4 (2009).

As far as any neurological findings, when the Veteran was 
examined in December 2004, the examiner noted that he could 
not elicit any radicular symptoms on examination.  The VA 
examination report is definite in the conclusions that the 
Veteran is not suffering from sciatic neuropathy because of 
his lower back disability.  Although the Veteran has reported 
pain starting in the lower back and radiating to his buttocks 
and left leg, the medical evidence does not establish atrophy 
of the involved nerves or for even continuous or near-
continuous or obvious muscle spasms of the back.  Moreover, 
in December 2004, the Veteran did not experience paralysis of 
the nerves and the Veteran was capable of moving his lower 
extremities, even though he complained of pain.  On his most 
recent VA examination, the examiner reported that the right 
leg weakness was due to the CVA and the spine condition may 
or may not contribute to right leg weakness.  He said the 
Veteran has weakness of the left lower extremity, but that it 
could not be determined if this represented deconditioning or 
residuals of a left lower extremity radiculopathy.  Thus 
there is no objective finding of neurological impairment due 
to the low back disorder that would warrant a separate 
compensable evaluation.  

Additionally, there is nothing in the available medical 
records, and the statements provided by the Veteran, that 
suggests that the he has suffered from incapacitating 
episodes or that he has been prescribed bed rest by a 
physician.  None of the medical records suggest or insinuate 
that the Veteran has been bedridden solely as a result of his 
service-connected lower back disorder.  As reported, the 
Veteran's medical treatment records were obtained.  These 
records do not show that he has been prescribed bed rest for 
a period of four to six weeks (or more) by his treating, or 
any other, physician.  And a VA examiner in December 2009 has 
stated that there were no periods of incapacitation related 
to intervertebral disc syndrome in the past 12 months.  The 
Veteran was noted to be incapacitated due to his CVA.   

The medical evidence, along with the information provided by 
the Veteran, attests to the severity of his spinal condition.  
However, they do not suggest that the Veteran's condition is 
presently under evaluated.  The records do not reveal 
constant neurological findings consistent with a more severe 
condition affecting the lumbar spine that would entitle him 
to a higher rating.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995). It is not disputed that the 
Veteran has limitation of motion of the lumbar spine, and 
that there is pain on motion.  Limited motion of the lumbar 
segment of the spine results in a certain level of functional 
loss.  However, there is a lack of objective medical evidence 
showing that the Veteran suffers any additional measurable 
functional loss and/or limitation of motion during flare-ups 
or with use.  The December 2004 VA examiner was unable to 
document any measureable loss with flexion limited to 0.  The 
December 2009 examiner essentially was unable to comment on 
whether the Veteran was additionally limited by fatigue, 
weakness, lack of endurance, and incoordination due to his 
physical condition.  Therefore the Board is not able to 
determine whether any functional impairment due to the 
Veteran's low back disorder would rise to the level of severe 
limitation of motion of the lumbar spine.  Therefore, the 
next higher rating would not apply.  Any functional 
impairment in the back already has been considered by the 20 
percent rating assigned for the low back disorder.  

The medical evidence of record shows that a rating higher 
than 20 percent is not warranted for the lumbar spine 
disability.  The benefit- of-the-doubt-rule has been 
considered in making this decision. 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2009).  



Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that all symptoms 
and the level of disability resulting from the Veteran 
service-connected low back disability have been contemplated 
in the schedular ratings assigned.  During the appeal period, 
the VA examiners have not found that the Veteran's low back 
disability results in unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, which is part of the criteria for 
a higher rating.  Higher schedular ratings are available, but 
the Veteran d does not meet such criteria.

In the Board's opinion, the currently assigned ratings 
contemplate all aspects of his low back disability.  
Therefore, the first prong of the Thun test is not satisfied 
and referral for extraschedular consideration is not 
warranted.


ORDER
An increased evaluation for post-operative residuals of a 
herniated nucleus pulposis, L5-S1, with radiculopathy 
extending to the left lower extremity, beyond 20 percent is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks a higher evaluation for his service-
connected low back disorder.  During the course of his 
appeal, he submitted records from a private examiner.  In a 
May 1999 record, the examiner stated that the Veteran remains 
permanently 100 percent disabled due to his S1 radiculopathy.  
This was again stated in an April 2000 record.  On both 
records the statement was highlighted by the Veteran.  The 
Veteran has therefore raised the issue of a total disability 
rating for compensation based on individual unemployability 
(TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Once a Veteran submits evidence of medical 
disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  As such, 
adjudication of the Veteran's claim should include the issue 
of TDIU, in accordance with the holding in Rice.  

Therefore, the Board remands the issue of entitlement to TDIU 
to the RO for development and adjudication.

The appellant is hereby notified that it is his 
responsibility to report for any examination that may be 
scheduled, and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  



Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to a total rating 
for compensation purposes based on 
individual unemployability (TDIU) in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159 (2009), and applicable legal 
precedent. and request him to identify 
any outstanding VA or private treatment 
records pertaining to his service- 
connected low back disorder.  If any 
outstanding treatment records are 
identified, after obtaining any necessary 
releases, request copies of such records.  
All requests and all responses, including 
negative responses, must be documented in 
the claims file.  All records received 
should be associated with the claims 
file.  If any records cannot be obtained 
after reasonable efforts have been 
expended, the Veteran should be notified 
and allowed an opportunity to provide 
such records.

2.  Then the Veteran's claims file and a 
copy of this remand should be made 
available to the examiner December 2009 
VA examiner for review, and such review 
should be noted in the examination 
report.  If that examiner is not 
available, schedule the Veteran for an 
examination to evaluate his service-
connected disorder.  The claims file and 
a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The December 2009 examiner, or if no 
longer available, the most recent 
examiner, should be requested to render 
an opinion as to whether the Veteran is 
unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disability only, taking into 
consideration the Veteran's level of 
education, special training, and previous 
work experience, but not his age or any 
impairment caused by nonservice- 
connected disabilities.  Any opinion 
offered must be accompanied by a complete 
rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion cannot 
be offered without resorting to 
speculation, the examiner should indicate 
such in the examination report and 
explain why an opinion cannot be offered.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing any further 
development as may be indicated by any 
response received upon remand, adjudicate 
the Veteran's TDIU claim based on the 
entirety of the evidence.  If the claim 
remain is denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
evidence associated with the claims file 
since the last statement of the case, as 
well as all relevant law.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  


The purpose of this REMAND is to comply with the Court's 
holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) and to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


